Case: 6:19-cr-00083-CHB-HAI Doc #: 1-1 Filed: 12/11/19 Page: 1 of 4 - Page ID#: 2




                                          Affidavit

                                     ********
       I, Michael Mclaughlin, Special Agent of the Federal Bureau of Investigation

hereinafter referred to as the affiant, being duly sworn state that;

       Your Affiant is an investigative or law enforcement officer of the United States, as

a Special Agent of the FBI. As such your Affiant is empowered to conduct investigations

of and to make arrests for all federal offenses.

       Your Affiant has been employed by the FBI for approximately five years. Your

Affiant has been assigned to the London Resident Agency for approximately five years.

Prior to your Affiant’s employments with the FBI, your Affiant was a police officer in

Virginia.

                             I. BASIS OF INFORMATION

       Except as otherwise noted, the information set forth in in this Affidavit has been

provided to your Affiant by FBI Agents and members of the FBI drug task force or the

Pulaski County Sheriff’s Department or other law enforcement officers. Unless otherwise

noted, whenever in this Affidavit your Affiant asserts that a statement was made, the

information was provided by another law enforcement officer (who may have either

direct or hearsay knowledge of the statement) to whom Affiant has spoken or whose

report the Affiant has read and reviewed.          Likewise, information resulting from

surveillance, except where otherwise indicated, does not necessarily set forth Affiant’s

observations but rather has been provided directly or indirectly by FBI Agents or other

law enforcement officers who conducted such surveillance. Likewise, any information
Case: 6:19-cr-00083-CHB-HAI Doc #: 1-1 Filed: 12/11/19 Page: 2 of 4 - Page ID#: 3




pertaining to vehicle and/or registrations, personal data on subjects, and record checks

has been obtained through the National Crime Information Center (NCIC) computers by

members herein described.

       Since this Affidavit is being submitted for the limited purpose of establishing

probable cause to arrest Tyler Thomas ROSE for a violation of 21 U.S.C. §841(a)(1),

possession with intent to distribute methamphetamine, a Schedule II controlled substance,

your affiant has not included each and every fact known to him concerning this

investigation. Your Affiant has set forth only the facts that he believes are necessary to

establish the foundation for an arrest warrant.

                   II.    BACKGROUND AND INVESTIGATION

       The FBI London Office has been conducting an investigation targeting

methamphetamine traffickers in Pulaski County KY. This investigation revealed that

ROSE was distributing large amounts of methamphetamine to numerous individuals in

south eastern Kentucky. Based on this information a confidential informant (CI) was

developed who agreed to purchase methamphetamine from ROSE.

       On November 26, 2019, the FBI conducted a controlled meeting between ROSE

and the CI at a McDonalds in Somerset, KY. Officers conducted surveillance of ROSE’s

vehicle during the arranged meeting. During the meeting ROSE provided the CI with

approximately eight grams of methamphetamine. ROSE instructed the CI to deliver the

said methamphetamine to a buyer in a local hotel. After ROSE supplied the CI with

methamphetamine law enforcement approached ROSE before he could leave the

McDonald’s parking lot. ROSE was detained on suspicion of trafficking narcotics. A K-
Case: 6:19-cr-00083-CHB-HAI Doc #: 1-1 Filed: 12/11/19 Page: 3 of 4 - Page ID#: 4




9 unit, that was onsite during the arranged methamphetamine transaction, was deployed

around ROSE’s vehicle. The K-9 unit indicated the presence of narcotics in the vehicle

and a search was conducted of ROSE’s vehicle.

       During the search of the vehicle approximately four ounces of methamphetamine

was found in a box located in the driver’s floor board. The four ounces of substance field

tested positive for methamphetamine and had an appearance consist with

methamphetamine in the onsite officer’s training and experience. A loaded handgun,

high point 9 mm, was found in a bag located on the passenger side of the vehicle. A

second handgun was located in the trunk of the vehicle.

       On December 4, 2019, a search warrant was conducted on ROSE’s vehicle based

upon a cooperating witness’s (CW) statement. The CW identified the secreted location

of a third firearm. On December 4, 2019, during the execution of the search warrant, a

third handgun was found hidden under the center console of ROSE’s vehicle.

       A check through the National Crime Information Center (NCIC) revealed ROSE

was convicted of trafficking in a controlled substance first degree, first offense January

16, 2019 and trafficking in a controlled substance first degree, first offense on January

22, 2019.

       On December 5, 2019, the CI received a telephone call from a family member of

ROSE. The CI recognized ROSE’s family member’s voice and telephone number.

ROSE’s family member told the CI words to the effect of “we are getting Tyler out” and

“you are going to die.” Officers confirmed through a review of call logs that ROSE’s

family reached out to the CI via telephone on or about December 5, 2019. ROSE was
Case: 6:19-cr-00083-CHB-HAI Doc #: 1-1 Filed: 12/11/19 Page: 4 of 4 - Page ID#: 5




released from Pulaski County Detention Center on December 5, 2019.

                                  III.   CONCLUSION

       Based on my training and experience, along with the information set forth in this

affidavit, your Affiant believes there is probable cause to believe that on or about

November 26, 2019, TYLER T. ROSE possessed with intent to distribute

methamphetamine, a Schedule II controlled substance, in Pulaski County, in the Eastern

District of Kentucky, in violation of Title 21 U.S.C. § 841(a)(1).



                                          _____________________________________
                                          /s/ Michael McLaughlin w.p.b HAI
                                          Michael McLaughlin
                                          SA FBI



Subscribed and sworn to pursuant to Rule 4.1(b)(2)(A) on this 10th day of December, 2019.



                                          _____________________________________
                                          Hanly A. Ingram
                                          UNITED STATES MAGISTRATE JUDGE
